         Case 4:19-cv-00671-KGB Document 10 Filed 09/29/20 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                    CENTRAL DIVISION

DANIEL CLEON BURROUGHS                                                         PETITIONER

v.                             Case No. 4:19-cv-671-KGB-BD

LUCAS EMBERTON, et al.                                                      RESPONDENTS

                                         JUDGMENT

       Pursuant to the Order entered on this date, it is considered, ordered, and adjudged that

petitioner Daniel Cleon Burroughs’ petition for writ of habeas corpus is dismissed, without

prejudice (Dkt. No. 1).

       It is so adjudged this 29th day of September, 2020.


                                                    __________________________________
                                                    Kristine G. Baker
                                                    United States District Judge
